PER CURIAM.
Petitioner seeks certiorari review of an order of the circuit court denying his motions to compel discovery. As we have repeatedly observed, orders having the effect of denying discovery are almost invariably not reviewable by certiorari because of the absence of irreparable harm. See Boyd v. Pheo, Inc., 664 So.2d 294 (Fla. 1st DCA 1995); Esman v. Bd. of Regents, 425 So.2d 156 (Fla. 1st DCA 1983). Inasmuch as any error by the circuit court will be readily remediable on appeal, this case presents no basis for departing from this general rule. Accordingly, the petition for writ of certiorari is DENIED.
BARFIELD, VAN NORTWICK, and THOMAS, JJ., concur.